{¶ 19} While I concur with the majority's resolution of assignments of error two and three, I do not feel that the issue of waiver is relevant to assignment of error number one. Appellant alleged at the trial court level that her indictment should be dismissed due to outrageous governmental conduct. She then related what she perceived that conduct to be. The conduct she complains of, however, has nothing to do with her participation in the crime, only with the manner of her arrest. The issue is not waiver. She simply did not prove her argument.